United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-40848
                         Conference Calendar



DARRYL LAMAR REED,

                                      Petitioner-Appellant,

versus

MICHAEL PURDY, Warden,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-01-CV-264
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Darryl Lamar Reed (“Reed”) appeals the district court’s

dismissal of his petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241.    Reed asserts that because the jury was not

required to find the drug quantity beyond a reasonable doubt, his

conviction and sentence are invalid under Apprendi v. New Jersey,

530 U.S. 466 (2000).     Apprendi does not apply retroactively to

cases on collateral review, and an Apprendi violation does not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40848
                                -2-

establish that a petitioner was convicted of a nonexistent

offense.   Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d 343,

347 (5th Cir. 2002), cert. denied, 123 S. Ct. 1374 (2003).

     AFFIRMED.